                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF ALABAMA


IN RE:                                                Case No. 20-31857-WRS
                                                      Chapter 13
KRYSTINA PAPA




                          Debtor (s)


TRUSTEE'S NOTICE OF WITHDRAWAL OF TRUSTEE'S OBJECTION TO CONFIRMATION @ DE #23

  COMES NOW, the Trustee, and hereby gives notice of withdrawal of TRUSTEE 'S OBJECTION TO
CONFIRMATION @ DE #23 previously filed in this case.

Respectfully submitted Thursday, February 11, 2021.

                                                          Sabrina L. McKinney
                                                          Chapter 13 Standing Trustee



                                                      By: /s/ Sabrina L. McKinney
                                                          Sabrina L. McKinney
                                                          Chapter 13 Standing Trustee

Office of the Chapter 13 Trustee
P.O. Box 173
Montgomery, AL 36101-0173
Phone: (334)262-8371
Fax: (334)262-8599
email: 13Trustee@ch13mdal.org
                                   CERTIFICATE OF SERVICE

    I hereby certify that I have served a copy of the foregoing Notice of Withdrawal of TRUSTEE 'S
OBJECTION TO CONFIRMATION @ DE #23 on the parties listed below by placing the same in the
United States Mail, postage prepaid and properly addressed, or by electronic mail with the court,
Thursday, February 11, 2021.


                                                           /s/ Sabrina L. McKinney
                                                           Sabrina L. McKinney
                                                           Chapter 13 Standing Trustee

Copy to: KRYSTINA PAPA
         GAIL HUGHES DONALDSON (via
         electronic filing)
